Citation Nr: 1224846	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-05 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease with spondylosis of the lumbosacral spine, rated 20 percent disabling prior to September 22, 2010.

2.  Entitlement to an increased rating for degenerative disc disease with spondylosis of the lumbosacral spine, rated 40 percent disabling from September 22, 2010.

3.  Entitlement to an effective date prior to April 7, 2011, for the award of a total disability rating due to individual employability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel
INTRODUCTION

The Veteran served on active duty from March 1973 to January 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2007, April 2011 and May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) Montgomery, Alabama.

In an October 2011 rating decision, the RO awarded entitlement to TDIU, effective from April 7, 2011.  The effective date of that award has not been appealed.  Ordinarily, an unappealed effective date for such an award would not be disturbed.  However, in Rice v. Shinseki, 22 Vet App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU is a derivative claim to a claim for increased rating, and not a freestanding claim.  Accordingly, the issue of an earlier effective date for the grant of TDIU is also on appeal before the Board and is reflected on the title page. 

The Veteran was scheduled for a Travel Board hearing in May 2010, but this was cancelled upon the Veteran's request.  The Veteran was scheduled for another hearing to be held in April 2012, but he failed to appear.  Accordingly, the hearing request is deemed withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  In May 2011, the Veteran was afforded a VA examination to, among other things, assess the severity of his degenerative disc disease with spondylosis of the lumbosacral spine and associated neurological impairment affecting the bilateral lower extremities.  However, a review of the claims folder and of Virtual VA shows that the RO has not issued a supplemental statement of the case (SSOC) since the Veteran was examined.  Thus, the RO must issue an SSOC that includes consideration this important evidence.  See 38 C.F.R. § 19.31 (b)(3) (2011). 

Further, TDIU was awarded in an October 2011 rating decision and was made effective from April 7, 2011.  As TDIU is an aspect of a claim for a higher rating, a claim for a TDIU has also been pending since the Veteran appealed the rating assigned for his service-connected degenerative disc disease with spondylosis of the lumbosacral spine.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has indicated that he last worked December 31, 2008.  In light of the record, the Board finds that a retrospective medical opinion addressing the level of occupational impairment from his service-connected disabilities, for the period from December 31, 2008 to April 7, 2011, is necessary to determine the appropriate effective date for the grant of the TDIU.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding private treatment records related to his lumbar spine disorder.  Thereafter, the RO should request that the Veteran provide, or authorize VA to obtain, these records.  All efforts to obtain any medical reports made should be documented and incorporated into the claims file. 

2.  Notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of his degenerative disc disease with spondylosis of the lumbosacral spine symptoms, to include the impact of this disability, as well as his other service-connected disabilities, on his ability to work since December 31, 2008.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted, the RO should furnish the Veteran with an SSOC on all issues in appellate status, and he and his representative should be provided an opportunity to respond in accordance with applicable statutes and regulations.  The case should be then returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

